Citation Nr: 9919503	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945.  The record shows that his decorations 
included that of the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on February [redacted] 1997; the cause of death 
was carcinoma of the left lung with metastasis and pulmonary 
infarction.  

2.  At the time of the veteran's death, service connection 
had been granted for degenerative disc disease of the lumbar 
spine and pes planus.  

3.  No competent evidence has been submitted to show that the 
veteran's fatal carcinoma of the left lung or any pulmonary 
disability was due to disease or injury which was incurred in 
or aggravated by service.  

4.  No competent evidence has been presented to show that any 
of service-connected disabilities caused or materially 
contributed in producing or accelerating the veteran's 
demise.  



CONCLUSION OF LAW

A well-grounded claim of service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The certificate of death shows that the veteran died on 
February [redacted] 1997.  The cause of death was reported to be 
carcinoma of the left lung with metastasis and pulmonary 
infarction.  

At the time of the veteran's death, service connection had 
been granted for degenerative disc disease of the lumbar 
spine, rated as 40 percent disabling, and pes planus, rated 
at a noncompensable level.  

A careful review of the service medical records shows that, 
in March 1942, the veteran was reported to have accidentally 
incurred a moderately severe sprain of the left sacro-iliac 
joint after losing his balance and twisting his back upon 
falling.  In May 1944, the veteran was reported to have 
fallen from an embankment during an air raid.  He was 
reported to have tenderness and pain on motion of the right 
hip, right chest and right shoulder.  An x-ray study of the 
chest was reported to be negative.  On discharge examination 
in August 1945, the veteran's cardiovascular system and lungs 
were reported to be clinically normal.  An x-ray study of the 
chest was reported to reveal no significant abnormality.  

In December 1946, Edward D. Hagerty, M.D., diagnosed the 
veteran with a congenital, chronic unstable "lumbar 5" with 
arthritic changes of facets and chronic myofascitis of the 
lower back.  There was no report of complaint, treatment or 
diagnosis of carcinoma of the left lung with metastasis or 
pulmonary infarction.  

In February 1947, a private x-ray study of the chest from 
Sacred Heart Hospital revealed that the lung fields were 
clear, the heart was normal in size and contour and the bony 
thorax showed no abnormalities.  It was concluded that there 
was no evidence of pathology in the chest.  

On VA examination in February 1947, the veteran's 
cardiovascular and respiratory systems were reported to be 
normal.  He was diagnosed with history of low back strain.  

In May 1950, a letter from the veteran's employer revealed 
that he had been unable to work due to a back and hip 
condition.  

On VA examination in June 1950, the veteran's cardiovascular 
and respiratory systems were reported to be normal.  An x-ray 
examination of the chest was reported to show a slight 
thickening of the lung roots and prominence of the broncho-
vascular markings around the hila.  The lung fields were 
reported to be otherwise clear and the heart and aorta were 
reported not to be unusual.  The veteran was diagnosed with 
history of low back strain and findings consistent with a 
recent respiratory infection.  There was reported to be no 
evidence of tuberculosis from the x-ray study.  

On VA examination in December 1955, the veteran's 
cardiovascular and respiratory systems were reported to be 
normal.  An x-ray study of the chest was reported to show no 
evidence of any active pulmonary parenchymal lesion.  

On VA examination in July 1957, the veteran's cardiovascular 
system was reported to reveal regular sounds of good quality 
with no murmurs.  His respiratory system was reported to show 
normal breath sounds with no rales, and an x-ray study of the 
chest revealed no evidence of any active pulmonary 
parenchymal lesion.  

Received in February 1996 were private medical records from 
the Catholic Medical Center, reflecting treatment from June 
1993 to February 1996.  In June 1993, the veteran was 
reported to have, in part, a history of congestive heart 
failure, secondary to what was felt to have been ischemic 
cardiomyopathy and chronic obstructive pulmonary disease.  A 
chest x-ray study was reported to show marked cardiomegaly 
with changes of pulmonary vascular congestion.  The veteran 
was diagnosed, in part, with congestive heart failure and 
chronic obstructive pulmonary disease.  In April 1994, the 
veteran was reported to have a history of hypertension and to 
have first sustained a myocardial infarction in 1981.  He was 
diagnosed, in part, with hypertension and chronic obstructive 
pulmonary disease.  

Received in February 1996 were private medical records from 
Cardiology Center of New Hampshire, reflecting treatment in 
August 1986.  The veteran was assessed with arteriosclerotic 
cardiovascular disease; inferior wall myocardial infarction 
in 1983; ventricular tachycardia with chest pain; coronary 
artery disease; hypertension; probable chronic obstructive 
pulmonary disease; and peptic ulcer disease.  

Received in November 1996 were private medical records from 
James J. Tenn, M.D., reflecting treatment from May 1996 to 
November 1996.  In May 1996, the veteran was reported to have 
multiple medical problems, including organic heart disease 
with recurrent atrial tachycardia, bradycardia, congestive 
heart failure and chronic obstructive pulmonary disease.  

During a hearing at the RO in March 1998, the appellant 
reported that the veteran had injured his chest, shoulders 
and back in service after falling over a bank.  She indicated 
that he had begun smoking prior to service and that he had 
smoked a lot.  She reported that he had stopped smoking about 
20 years before, after he had been told that he had had a 
heart attack.  The appellant reported that the veteran had 
first been diagnosed with chronic obstructive pulmonary 
disease about 20 years before when he had a heart attack.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1998).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1998).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim).

The appellant contends, in essence, that the veteran's cause 
of death was due to disease or injury incurred in or 
aggravated by service.

As noted hereinabove, the veteran's cause of death was 
reported to be carcinoma of the left lung with metastasis and 
pulmonary infarction.  The service medical records reveal 
that, in May 1944, the veteran was reported to have fallen 
from an embankment during an air raid and to have incurred 
tenderness and pain on motion of the right hip, right chest 
and right shoulder.  However, an x-ray study of the chest was 
reported to be negative.  On his discharge examination in 
August 1945, a chest x-ray study was reported to reveal no 
significant abnormality and his cardiovascular system and 
lungs were reported to be clinically normal.

On VA examination in February 1947, the veteran's 
cardiovascular and respiratory systems were reported to be 
normal.  In June 1950, a VA examination revealed a diagnosis 
of a recent respiratory infection, but there was reported to 
be no evidence of tuberculosis.  On VA examinations in 
December 1955 and July 1957, x-ray studies of the veteran's 
chest were reported to reveal no evidence of any active 
pulmonary parenchymal lesion.

In April 1994, private medical records from the Catholic 
Medical Center revealed that the veteran had first sustained 
a myocardial infarction in 1981 and he was diagnosed, in 
part, with hypertension and chronic obstructive pulmonary 
disease.  There is no medical evidence of record 
demonstrating that the veteran had a carcinoma of the left 
lung or pulmonary infarction prior to the 1980's.  In fact, 
during her hearing at the RO in March 1998, the appellant 
acknowledged that the veteran had first been diagnosed with 
chronic obstructive pulmonary disease about 20 years before 
when he had had a heart attack, which was approximately 35 
years following his discharge from service.

There is no competent evidence to support the appellant's lay 
assertions that the veteran's death was the result of 
disability due to disease or injury which was incurred in or 
aggravated by service.  There is also no medical evidence of 
record demonstrating a causal connection between the 
veteran's service-connected disabilities and any of the fatal 
conditions implicated in his demise.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of linkage to service, even 
considering the precepts of 38 U.S.C.A. § 1154(b) concerning 
combat veterans, the appellant's claim of service connection 
for the veteran's cause of death must be denied as not well 
grounded. Caluza, supra; (claim for service connection denied 
as not well grounded when the veteran failed to present 
evidence as to medical causality, even with consideration of 
38 U.S.C.A. § 1154(b)).

Therefore, in the absence of such competent evidence to 
establishing the required nexus, the Board finds that a well-
grounded claim of service connection for the veteran's cause 
of death has not been submitted.  See Caluza, 7 Vet. App. at 
506; 38 C.F.R. § 3.310 (1998).

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to the claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise an 
appellant of evidence needed to complete her application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of VA has advised the 
appellant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The appellant has not put VA on notice that competent 
evidence exists that supports her claim that the veteran's 
cause of death was due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the appellant 
of the evidence necessary to complete her application for 
benefits.  By this decision, the Board is informing the 
appellant of the evidence necessary to make her claim, as set 
forth above, well grounded.  



ORDER

Service connection for the cause of the veteran's death is 
denied, as a well-grounded claim has not been submitted.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

